149 F.3d 1188
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES OF AMERICA, Appellee,v.Roger G. LEFFLER, Appellant.
No. 97-3361.
United States Court of Appeals, Eighth Circuit.
May 21, 1998.

Appeal from the United States District Court for the District of Minnesota.
Before ARNOLD, GIBSON, and FAGG, JJ.
PER CURIAM.


1
Roger G. Leffler appeals his mail fraud and counterfeit securities convictions and the guidelines sentence imposed by the district court.  We affirm.


2
Leffler raises three contentions related to his convictions.  We reject these contentions.  First, the record contains abundant evidence on which the jury reasonably could have found Leffler guilty of all charges.  Second, the district court did not abuse its discretion in denying Leffler's motion for severance.  Third, although we agree with Leffler that the prosecutor's disparaging comments in rebuttal argument were excessive and unnecessary, they were abbreviated, isolated, and nonrecurring, and when viewed in the framework of a six-day trial that produced substantial evidence of Leffler's guilt, the jury could not reasonably have been affected by the challenged comments.


3
Leffler also challenges the district court's sentencing enhancement for obstruction of justice.  We reject this challenge as well.  Because the district court's factual findings on obstruction of justice were not clearly erroneous and the district court did not misapply the guidelines, we must affirm the enhancement.


4
After careful review, we conclude the district court correctly resolved each of Leffler's contentions, and we are satisfied that no error of law appears.  We thus affirm Leffler's convictions and sentence.  See 8th Cir.R. 47B.